         IN THE UNITED STATES DISTRIC T COURT
        FOR THE EASTERN DISTRIC T OF ARKANS AS
                 NORTHE RN DIVISIO N

BRENT DAVIS
ADC #149851                                              PLAINTIF F

v.                      No. 1:19-cv-26-DPM

DOUG DIXON, Alcohol and Drug
Program Superviso r, Grimes Unit,
ADC; ERIN ZUBER, Alcohol and
Drug Program Counselo r, Grimes Unit,
ADC; MARK STRINGF ELLOW, Rehab
and Facility Superviso r, ADC; and
WENDY KELLEY, Director, Arkansas
Departme nt of Correctio n                           DEFEND ANTS

                           JUDGME NT
     Davis's complaint is dismissed without prejudice.



                                     D.P. Marshall Jr.
                                     United States District Judge
